UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4971


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARRELL BARNES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:06-cr-00211-JAB-1)


Submitted:    April 16, 2009                  Decided:   May 6, 2009


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Anand
P. Ramaswamy, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Darrell   Barnes     appeals       from    the    revocation       of   his

supervised release and the imposition of an eight-month prison

term   to     be    followed    by    a    fifty-two-month         term    of    supervised

release.           Barnes’     attorney      has    filed     a    brief    pursuant     to

Anders v. California, 386 U.S. 738 (1967), concluding that there

were no meritorious issues for appeal but questioning the length

of the supervised release term.                    Although informed of his right

to do so, Barnes has not filed a pro se supplemental brief.                               We

affirm.

                 When a court revokes supervised release and imposes a

term of imprisonment, it may also reimpose a term of supervised

release.         18 U.S.C. § 3583(h) (2006).                 “The length of such a

term     of      supervised     release      shall     not    exceed       the    term    of

supervised release authorized by statute for the offense that

resulted in the original term of supervised release, less any

term     of      imprisonment     that      was     imposed       upon    revocation     of

supervised release.”            Id.       Thus, when the district court revoked

Barnes’ supervised release and imposed an active prison term of

eight months, it had the authority to impose up to fifty-two

months      of     supervised    release      (sixty       month    statutory       maximum

based upon Barnes’ underlying convictions minus eight months).

See United States v. Maxwell, 285 F.3d 336, 342 (4th Cir. 2002).



                                              2
            In accordance with Anders, we have examined the entire

record in this case and found no meritorious issues for review.

Accordingly,    we   affirm   the     district   court’s      judgment.      This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further   review.     If    the   client    requests       that   a   petition   be

filed,    but   counsel    believes    that   such     a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on the client.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                        3